Citation Nr: 0406993	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-29 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for gastroenteritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in August 1999 and 
December 2001.

It is noted that the veteran has submitted a notice of 
disagreement with the denial of service connection for 
hearing loss, sinusitis, bronchitis, individual 
unemployability due to service connected disability and 
eligibility for special adaptive automotive equipment.  The 
RO furnished a Statement of the Case on the issues.  These 
claims have not been perfected by the veteran and are not 
currently before the Board for appellate consideration.  

In November 1996 the veteran filed a claim for service 
connection for several disabilities.  At that time he stated 
that shaving irritated the nerve along the jawbone and the 
cheek.  In July 1997 the RO denied service connection for 
nerve damage to the jaw and cheek.  The next adjudicative 
action referencing the nerve damage to the jaw and cheek was 
the April 2003 supplemental statement of the case at which 
time this disability was included as part of the claim as to 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a dental condition.  
The Board finds that nerve damage to the jaw and cheek is 
separate and distinct from the veteran's dental claim and 
therefore requires a formal rating action.  Thus this issue 
is not properly before the Board for appellate consideration 
and is referred to the RO for appropriate action.

The veteran has claimed service connection carpal tunnel 
syndrome.  Also in documents received in August and October 
2003 the veteran appears to be raising the issue of 
entitlement to an earlier effective date for the grant of 
service connection for cold injury to the left foot and a 
total rating for compensation purposes based on individual 
unemplyability.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.  

The appellant in this correspondence makes reference clear 
and unmistakable error in prior decisions by the RO.  It is 
unclear as to what decisions the veteran is referring.  This 
matter is referred to the RO for clarification and 
appropriate action.  

In February 2004 the veteran submitted a copy of fee basis 
dental records dated in 1980 and 1981 and a copy of a March 
1994 notice of disagreement.  These documents were previously 
on file and have been reviewed by the RO.

In April 2003 the RO denied service connection for numerous 
disabilities, to include arthritis and a psychiatric 
disorder, and a total rating for compensation purposes based 
on individual unemployability.  It is unclear form his 
correspondence received in 2003 and 2004 if he is disagreeing 
with these denials.  The RO is requested to contact the 
veteran in order to clarify this matter and take any 
appropriate action. 


FINDINGS OF FACT

1.	There is not current medical evidence confirming the 
presence of gastroenteritis which is related to service.

2.	Service connection for dental disorder was denied by the 
RO in a March 1994 rating action.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

3.	Evidence submitted since the unappealed March 1994 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.	Chronic gastroenteritis was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.	 The March 1994 decision of the RO, which denied service 
connection for chronic dental disorder, is final.  
38 U.S.C.A. § 7105 (West 2002).

3.	The additional evidence submitted subsequent to the March 
1994 decision of the RO, is not new and material and the 
claim for service connection for a dental disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
regulatory changes for 3.156(a) (new and material claims) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished 
letters in May 2001, December 2002 and March 2003 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and has had a hearing.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   

The Court's decision in Pelegrini, supra held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board notes that the May 2001, December 2002 and March 
2003 VCAA letters were mailed to the veteran subsequent to 
the appealed rating decision in violation of the holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 13, 
2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection for Chronic Gastroenteritis

On examination for entry upon active duty, no pertinent 
abnormality was noted.  Service medical records show that in 
February 1978, the veteran was treated for a stomach ache and 
diarrhea.  The assessment was gastroenteritis.  He was 
treated for viral gastroenteritis in August 1979.  On 
examination for separation from service, no gastrointestinal 
abnormality was noted.  

Private medical records dated in March 1984 showed no 
pertinent abnormality.

An examination was conducted by VA in December 1993.  At that 
time, an evaluation of the abdomen showed no abnormality.  
The diagnosis was no evidence of any medical disease of 
consequence and exogenous obesity.  

An examination was conducted by VA in December 1996.  The 
veteran reported having a history of recurrent viral 
gastroenteritis during military service.  He denied anorexia, 
weight loss, dysphagia, significant nausea or vomiting, 
hematemesis, melena or significant rectal bleeding.  He had a 
history of fatty food intolerance, but denied pyrosis or 
gastroesophageal reflux disease.  He had frequent gaseous 
distention with bloating, belching and flatulence.  There 
were no significant hiccups, constipation or diarrhea.  He 
had no past history of having had an upper GI series, barium 
enema, or GI endoscopy.  There was no history of peptic ulcer 
disease, gastritis, hiatal hernia, pancreatitis, 
hepatobiliary diseases, gastrointestinal bleeding, gastric 
perforation, gastric outlet obstruction or surgical 
intervention to the gastrointestinal tract.  Objective 
findings included no visible pallor or jaundice.  The abdomen 
was obese, soft and nontender.  There were no abdominal 
masses or viscera palpable.  Bowel sounds were normal.  The 
veteran did complaint of intermittent diffuse lower abdominal 
discomfort in association with gaseous distention.  The 
pertinent diagnosis was chronic gastrointestinal disorder, 
manifested by frequent gaseous distention, bloating, 
belching, flatulence, and diffuse lower abdominal discomfort.  
The findings were suggestive of a functional gastrointestinal 
disorder.  

The veteran testified at a hearing at the RO in December 
1997.  At that time, the veteran testified that he believed 
that he had a psychiatric disorder that was caused by the 
episodes of viral gastroenteritis that he had had during 
service.  

Private and VA outpatient treatment records have been 
received and made part of the claims folder.  These records 
show that the veteran has been receiving treatment for 
various disorders over the years, including occasionally, his 
gastrointestinal disorder.  

An examination was conducted by VA in May 2002.  At that 
time, the veteran stated that he had had diarrhea that was 
intermittent in nature over the last 6 months.  He stated 
that he had had diarrhea in the past as well, but not to this 
extent.  He stated that he now had an episode about every 2 
to 3 days.  He had not had bleeding or weight loss.  He also 
had occasional abdominal pain from his lower back, especially 
when he leaned over, and occasional heartburn 2 to 3 days out 
of the week.  There was no dysphagia reported.  He stated 
that he had been told in the past that he had an ulcer.  
Examination of the abdomen showed an umbilical hernia that 
was reducible.  The abdomen was soft and bowel sounds were 
normal without masses.  There was no rebound guarding or 
tenderness noted and no hepatosplenomegaly.  There was no 
adenopathy of the groin.  The impressions were diarrhea, 
abdominal pain and gastroesophageal reflux disease (GERD).  
It was noted by the examiner that further studies needed to 
be performed prior to an opinion regarding the etiology of 
the conditions could be rendered.  

The veteran was scheduled for the addition testing to be 
performed in July 20002.  He declined to have the tests 
performed as he did not want a colonoscopy.  Therefore, 
another physical examination was scheduled for April 2003 in 
order to obtain an opinion regarding the etiology of any 
gastrointestinal disorder.  The veteran failed to report for 
the evaluation. 

In an April 2003 supplemental statement of the case the 
veteran was informed of 38 C.F.R. § 3.655 (2003).

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655 (2003).

The veteran failed to report for a VA examination because he 
did not want to undergo additional testing.  However, after a 
second physical examination was scheduled he again failed to 
report.  Accordingly, this decision is based of the evidence 
currently of record.  

In this regard, the veteran was treated on two occasions for 
gastroenteritis while he was on active duty.  However, at the 
time of the separation examination no pertinent abnormality 
was demonstrated.  Additionally, the first clinical evidence 
of gastrointestinal problems was the December 1996 VA 
examination, many years after service. 

The May 2002 VA examination revealed impressions of diarrhea, 
abdominal pain and gastroesophageal reflux disease (GERD).  
It was noted by the examiner that further studies needed to 
be performed prior to an opinion regarding the etiology of 
the conditions could be rendered.  The record shows that the 
veteran failed to report for another examination.  As such, 
there is no medical evidence of record which establishes a 
relation ship between any current gastrointestinal disorder 
and his military service.  

Under these circumstances, the Board finds that service 
connection for gastroenteritis is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  

New and Material Evidence For Service Connection for a Dental 
Disorder

Evidence of record at the time of the March 1994 decision by 
the RO is briefly summarized.  The service dental records 
that show that the veteran received significant dental 
treatment for non-restorable carious teeth while on active 
duty.  Several teeth were extracted.  In December 1980, he 
was authorized Class II VA dental treatment.  Treatment was 
completed in mid-1981.  He was afforded a dental examination 
by VA in January 1994, at which time, it was noted that he 
had had tooth extractions during service, had undergone a 
full mouth rehabilitation in 1981 after being discharged from 
service, and had had additional tooth extractions in 1986 or 
1987 and had not worn his upper or lower partials since that 
time.  The diagnoses included 11 missing teeth, generalized 
calculus sub and supra gingival, several large carious 
lesions, 5 endodontically treated teeth, 9 crowns present and 
no pain at the present time.  

In March 1994 the RO denied service connection for a dental 
disorder.  The veteran did not appeal this determination.  At 
that time the RO noted that service connection for the type 
of dental disorders that the veteran manifested could only be 
granted for treatment purposes, not compensation.  The 
veteran was notified of this decision and his appellate 
rights.  Following receipt of a notice of disagreement, the 
veteran was furnished a statement of the case.  He did not 
perfect his appeal.  Accordingly, the March 1994 decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  However, the veteran 
may reopen his claim by submitting new and material evidence. 
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.

Evidence submitted subsequent to the March 1994 rating 
decision, which denied service connection for a dental 
disorder, includes VA and private treatment records, which 
show treatment for various disorders.  He also submitted 
copies of dental records which were on file at the time of 
the March 1994 rating action.  During his July 1997 hearing, 
the veteran related that he had had toothaches throughout his 
period of service and that he had used over the counter 
medications to combat this pain.  He also reviewed his 
service dental records with the hearing officer.  

Analysis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment. 38 C.F.R. § 3.381 (1999).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment. 64 Fed. Reg. 30392-30393 (1999). 
In applying the rating criteria to this case, the Board notes 
that 38 C.F.R. § 3.149 (1998) was removed and reserved with 
the June 1999 regulatory change.  However, there was no 
change in the determination that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions.  
See 38 C.F.R. § 3.381.

Service connection of dental conditions will be established 
under these circumstances:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The record shows that several of the veteran's teeth were 
extracted during service due to nonrestorable cavities.  
While service connection may be established for treatment 
purposes for this, the regulations listed above clearly 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth.  
Moreover, the regulations applicable to treatment allow for 
only a one-time completion basis, which the veteran was 
authorized and received from late 1980 to mid-1981.  Under 
these circumstances, taking everything that the veteran 
contends or that he testified to at his hearing on appeal in 
July 1997 as being true, he has failed to state a claim upon 
which relief may be granted.  As such, new and material 
evidence has not been submitted and the application to reopen 
the claim for service connection for a dental condition is 
denied.  


ORDER

Service connection for gastroenteritis is denied.  New and 
material evidence having not been submitted, the application 
to reopen the claim for service connection for a dental 
disorder is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
+If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



